Citation Nr: 0522527	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-36 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from January 1971 to January 
1973.  His DD 214 reflects that he was an expert in the M-16, 
and his military occupational specialty was as a light 
weapons infantryman.  Service documents also show that he 
served as an automatic rifleman.  He had 13 months overseas, 
and was assigned to Korea, although his specific locations 
therein are not clear.  His personnel file, which is limited, 
shows that he had a single incident of an Article 134 
violation, namely carrying a concealed weapon, a straight 
razor.  

Service connection is in effect for tinea versicolor.  
Nonservice-connected pension benefits have been assigned 
since July 2000.  

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Clinical records are limited but some VA outpatient treatment 
records reflect that the veteran has been seen for and 
diagnosed with adjustment disorder with anxious mood, 
anxiety, depression, panic attacks, depressive disease (NOS) 
and PTSD.  

He has stated that he had flashbacks and nightmares with 
combat related triggers from the environment and things like 
television.  And while he has been diagnosed as having PTSD, 
one examiner has questioned the veracity of the symptoms on 
which such a diagnosis was made and suggested that he was 
malingering.  

Some specialized testing has been undertaken but results from 
one MMPI were dismissed due to gross exaggeration.  However, 
the alternative diagnostic findings on this and other tests 
have not otherwise been analyzed for veracity.  

After service, the veteran worked in the oilfields, and then 
at VA, but had drinking problems; he had to be hospitalized 
for treatment of respiratory problems diagnosed then as PTB 
and now resulting in residual COPD.  He has a history of 
alcohol abuse although he asserts that he is now sober and 
has been since late 2000.  He is unemployed.  GAF has been 
thought to be around 45.

The veteran has given indications that he has been seen over 
the years for mental health problems but treatment records 
for this care are not in the files until fairly recent VA 
evaluations.  

He has also not been afforded a comprehensive VA psychiatric 
evaluation to determine the etiology and nature of his 
current mental health problems.

He has been described as homeless or living in a trailer with 
a swamp cooler.  The veteran has claimed that his flashbacks 
relate to when he was being shot at in the DMZ in Korea 
during the Vietnam Era.  

Although the recent SOC reflected that he had not been in 
combat in Vietnam, it should be noted that the veteran has 
not claimed that he was, but rather that he was repeatedly 
shot at while serving in the DMZ in Korea.  This may well be 
true but has not been independently confirmed by a definitive 
service determination as to where he was located while in 
Korea and under what circumstances. 

The veteran endeavored to obtain his personnel records and 
pertinent documentation from service sources and was informed 
that all available records were with the VA.  A review of the 
claims file shows that a personnel file is of record, 
although it is unclear that it was reviewed in the context of 
his claim.

Nonetheless, the Board is concerned that the veteran has not 
been afforded all due process in either being fully informed 
of his rights and what is required in the way of evidence, or 
that all diligence has been pursued in obtaining pertinent 
documentation in support of his claim.  In that regard, VA 
has an obligation to assist him.

The Board has no alternative but to remand the case for 
further development.  The case is remanded for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be asked to clarify 
the treatment he has had over the years 
for mental health problems, and after 
appropriate release, he, with the help of 
VA, should obtain such records and they 
should be filed in the claims file.  In 
this regard, all private and VA records 
should be obtained.

2.  The service department should be 
asked to identify the locations of the 
service rendered by the veteran in Korea, 
and if possible to provide the pertinent 
history of the unit at that time.  In 
this regard, it is noted that the 
veteran's personnel file shows some of 
the units but not their specific 
locations, duties, encounters, action 
seen, etc.  If he was stationed on the 
DMZ, this should be specifically 
confirmed.  The veteran has reported 
several incidents during his time in 
Korea, including during his purported 
tour at the DMZ, which may be able to be 
confirmed by the service department; 
these are found in the recent file in the 
veteran's own handwriting, and should be 
pointed out in any inquiry made by the RO 
to the department.

3.  The veteran should then be given a 
specialized examination by a VA 
psychiatrist to determine the exact 
nature of his mental health problems, the 
exact diagnosis(es) of all disabilities, 
and their probable etiology.  The 
examiner should review all pertinent 
records prior to the examination, and 
should provide annotations to the file 
with the stated opinions.

4.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a comprehensive SSOC 
should be issued and the veteran and his 
representative should be given a 
reasonable time to respond.  The case 
should then be returned to the Board for 
further appellate review.  The veteran 
need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

